DETAILED ACTION
This is a FINAL Office Action (“Action”) in reply to the response filed 11/17/2022 (“Nov. Resp.”). In the Nov. Resp. claims 1-20 are pending. The following is a listing of cited and applied prior art in this Action:
U.S. Patent Application Publication No. 2021/0058136, to Yang et al. (“Yang”), which was previously cited and applied.
U.S. Patent Application Publication No. 2021/0203468, to Yi et al. (“Yi”), which was previously cited and applied.

The following is a status listing of the pending claims:
35 U.S.C. § 102(a)(2) – Claims 1-4, 10-12, 14-16, 19, and 20 are anticipated by Yang.
35 U.S.C. § 103 – Claims 5-9, 13, 17, and 18 are obvious over Yang in view of Yi.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant argues that Yang (U.S. 2021/0058136) does not teach all of the limitations as recited in at least independent claims 1 and 15.1 See Nov. Resp. at 6-8. In particular, Applicant makes the following arguments with respect to claim 1 (also applicable to claims 15 and 20), which are not persuasive.

On page 6 of the Nov. Resp., Applicant argues “[b]ut there is no explicitly configured BFD-RS on an active second BWP.” 
Claim 1 recites, “a beam failure detection reference signal configuration of another bandwidth part.” A broadest reasonable interpretation of “configuration” includes the absence of an express reference signal, that is, no “configured beam failure detection reference signal” is a “a beam failure detection reference signal configuration.” There is nothing in the specification that would not allow a “configuration” to also include the absence of a reference signal. To put it differently, Applicant is essentially arguing the claim language should be read as “a beam failure detection reference signal configuration [that includes at least one beam failure detection reference signal] of another bandwidth part”; however, the above emphasized language is not in the claims, and thus, this argument is arguing limitations not required by the claim language.
Even so, Yang describes at paragraph 70, “[s]tep 201: When there is no explicitly configured beam failure detection reference signal or radio link monitoring reference signal, and there is a first reference signal on a first bandwidth part, determine a determination criterion for beam failure detection actions or radio link monitoring actions of the UE.” Yang also states in paragraph 79, “[i]n some embodiments of this disclosure, in the case there is no BFD RS or RLM RS explicitly configured on an active BWP, when an RS whose QCL type is type D indicated by a TCI state of a PDCCH on a CORESET on the current active bandwidth part is on another BWP, the UE may determine whether a beam failure or a radio link failure has occurred on the active BWP by detecting the RS on the another BWP.” Thus, as previously mapped, and given the current claim language, the claimed “another bandwidth part” is taught by Yang’s “second bandwidth part,” which is active, and has no beam failure detection reference signal explicitly configured, which is itself a configuration. In other words, the lack of an express BFD-RS on the second bandwidth part in Yang is a configuration because it requires the UE to perform a specific set of BFD using a reference signal on another bandwidth part.

Applicant also argues on page 7 of the Nov. Resp., “[t]here is no teaching in Yang that BFD would be performed on a dormant, inactive BWP, let alone that the RS configuration for a dormant BWP is determined based on BFD-RS configuration of another (active) BWP, and then used for performing BFD on the dormant BWP.” This is not consistent with what Yang teaches. Yang explicitly teaches that the first reference signal on the first bandwidth part (i.e., the inactive or dormant part) is used for determining BFD on a second bandwidth part (i.e., the active part) and on the first bandwidth part, when, for example, the first and second bandwidth parts are on different cells. See Yang, Fig. 2, ¶¶ 70-75, criterion (c). Again, the first reference signal is configured based on a configuration of a set of reference signals from the second bandwidth part and is used for BFD on both BWPs. See Yang, ¶ 71.

Lastly, Applicant argues, “[i]t is also noted that since PDCCH is not monitored on a dormant BWP, the proposed configuration of Yang that relies on an implicit configuration of BFD-RS, i.e. where UE determines the resources for failure detection based on active TCI states for PDCCH, is not feasible to be used on dormant BWP. Therefore, it is not possible to amend the teachings of Yang by merely ignoring or reversing the reading of active and inactive BWP to arrive at applicant's claimed invention.” See Nov. Resp. at 7. This appears to be arguing beyond the actual teachings of Yang. For example, as noted, Yang teaches that the first reference signal on the first (dormant) bandwidth part is used for beam failure detection. See Yang ¶ 70-75. And since the first reference signal is configured according to information of a set of reference signals on the second (active) bandwidth part, the first reference signal is a BFD-RS for a dormant BWP determined based on the BFD-RS configuration (which includes no BFD-RS) of the active BWP. As such, neither the claims nor Yang are concerned with PDCCH monitoring on a dormant BWP.

For at least the reasons above, Applicant’s arguments are not persuasive.

Claim Rejections - 35 USC § 102
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 1-4, 10-12, 14-16, 19, and 20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Yang (U.S. 2021/0058136).

Regarding claim 1, Yang teaches:
An apparatus comprising at least one processing core, at least one memory including computer program code, the at least one memory and the computer program code being configured to, with the at least one processing core, cause the apparatus (Yang, Fig. 6, UE 600 is an apparatus with at least one processing core 601 and memory 602 with programming code, ¶¶ 107-114) at least to: 
- determine a beam failure detection reference signal configuration for a dormant bandwidth part based on a beam failure detection reference signal configuration of another bandwidth part (Yang, Fig. 2, steps 201, 202, ¶¶ 69-74, a first bandwidth part is in an inactive state (i.e., dormant) and a corresponding beam failure detection (BFD) reference signal configuration is determined based on BFD reference signal configuration of a second bandwidth part, which is in an active state, see ¶¶ 70-71); and 
- perform beam failure detection on the dormant bandwidth part according to the determined beam failure detection reference signal configuration (Yang, Fig. 2, step 202, ¶¶ 73-75, beam failure detection on the first inactive (i.e., dormant) BWP is indicated by either (a) or (c) in ¶ 75).

Regarding claim 2, which depends from claim 1, Yang further teaches “the at least one memory and the computer program code are further configured to, with the at least one processing core, cause the apparatus (Yang, Fig. 6, UE 600 is an apparatus with at least one processing core 601 and memory 602 with programming code, ¶¶ 107-114) at least to: - determine the beam failure detection reference signal configuration for the dormant bandwidth part based on the beam failure detection reference signal configuration of said another bandwidth part upon detecting that no active transmission configuration indicator state for a downlink control channel or an explicit configuration of the beam failure detection reference signal for the dormant bandwidth part has been provided (Yang, Fig. 2, steps 201, 202, ¶¶ 69-74, a first bandwidth part is in an inactive state (i.e., dormant) and a corresponding beam failure detection (BFD) reference signal configuration is determined based on BFD reference signal configuration of a second bandwidth part, which is in an active state, see ¶¶ 70-71),” as recited in the claim.

Regarding claim 3, which depends from claim 1, Yang further teaches “said another bandwidth part is a non-dormant bandwidth part or a regular bandwidth part,” as recited in the claim. Yang, ¶ 74.

Regarding claim 4, which depends from claim 1, Yang further teaches “the at least one memory and the computer program code are further configured to, with the at least one processing core, cause the apparatus (Yang, Fig. 6, UE 600 is an apparatus with at least one processing core 601 and memory 602 with programming code, ¶¶ 107-114) at least to: - assume that the beam failure detection reference signal configuration for the dormant bandwidth part is based on active transmission configuration indicator states for a downlink control channel of said another bandwidth part (Yang, ¶¶ 71-74, the inactive bandwidth part configuration is based on an active configuration of the active bandwidth part),” as recited in the claim.

Regarding claim 10, which depends from claim 1, Yang further teaches “the beam failure detection reference signal configuration of said another bandwidth part is a beam failure detection reference signal configuration of a group of bandwidth parts and the group of bandwidth parts comprises said another bandwidth part.” Yang, ¶¶ 70-71, there are at least two BWPs.

Regarding claim 11, which depends from claim 1, Yang further teaches “the at least one memory and the computer program code are further configured to, with the at least one processing core, cause the apparatus at least to: 25NC318844-US-NP - receive a configuration, wherein the received configuration indicates from which bandwidth part the beam failure detection reference signal configuration for the dormant bandwidth part is to be determined; and - determine the beam failure detection reference signal configuration for the dormant bandwidth part based on the received configuration.” Yang, ¶¶ 70-71, there is a “specified” type indicates the BWP from which the BFD is to be determined.

Regarding claim 12, which depends from claim 1, Yang further teaches “the at least one memory and the computer program code are further configured to, with the at least one processing core, cause the apparatus (Yang, Fig. 6, UE 600 is an apparatus with at least one processing core 601 and memory 602 with programming code, ¶¶ 107-114) at least to: - receive the beam failure detection reference signal configuration of said another bandwidth part, wherein the another beam failure detection reference signal configuration of said bandwidth part is usable for performing beam failure detection on the dormant bandwidth (Yang, Fig. 2, steps 201, 202, ¶¶ 69-74, where beam failure detection on the first inactive (i.e., dormant) BWP is indicated by either (a) or (c) in ¶ 75),” as recited in the claim.

Regarding claim 14, which depends from claim 1, Yang further teaches “the at least one memory and the computer program code are further configured to, with the at least one processing core, cause the apparatus at least to: - perform said beam failure detection according to the determined beam failure detection reference signal configuration by monitoring a downlink channel on the dormant bandwidth part according to the determined configuration.” Yang, ¶¶ 70-71.

Regarding claim 15, Yang teaches:
An apparatus comprising at least one processing core, at least one memory including computer program code, the at least one memory and the computer program code being configured to, with the at least one processing core, cause the apparatus (Yang, Fig. 7, network-side device 700 has a processor 701 and memory 703 with code that is executed to cause the apparatus to carry out various functions, ¶¶ 115-121) at least to: 
- determine that there is no need to provide an active transmission configuration indicator state for a downlink control channel or an explicit configuration of a beam failure detection reference signal configuration, to be used for determining a beam failure detection reference signal configuration for a dormant bandwidth part (Yang, Fig. 2, steps 201, 202, ¶¶ 69-74, a first bandwidth part is in an inactive state (i.e., dormant) and a corresponding beam failure detection (BFD) reference signal configuration is determined based on BFD reference signal configuration of a second bandwidth part, which is in an active state, see ¶¶ 70-71); and 
- transmit, to a user equipment, a beam failure detection reference signal configuration of another bandwidth part, wherein the beam failure detection reference signal 26NC318844-US-NP configuration of said another bandwidth is usable for performing beam failure detection on the dormant bandwidth (Yang, Fig. 2, steps 201, 202, ¶¶ 69-74, a first bandwidth part is in an inactive state (i.e., dormant) and a corresponding beam failure detection (BFD) reference signal configuration is transmitted based on BFD reference signal configuration of a second bandwidth part, which is in an active state, see ¶¶ 70-71).

Regarding claim 16, which depends from claim 15, Yang further teaches “at least one of: said another bandwidth part is a non-dormant bandwidth part or a regular bandwidth part, or said another bandwidth part is a bandwidth part of a serving cell of the user equipment.” Yang, ¶ 74.

Regarding claim 19, which depends from claim 19, Yang further teaches “the at least one memory and the computer program code are further configured to, with the at least one processing core, cause the apparatus at least to: - transmit a configuration, wherein the transmitted configuration indicates from which bandwidth part the beam failure detection reference signal configuration for the dormant bandwidth part is to be determined.” Yang, ¶ 71, “the first reference signal is a reference signal whose QCL type is a specified type in a reference signal set, the reference signal set is indicated by a transmission configuration indication state of a physical downlink control channel on a control resource set on a second bandwidth part, and the second bandwidth part is in an active state.”

Regarding claim 20, there is recited a “method” with steps virtually identical to the functions performed by the apparatus recited in claim 1. As a result, claim 20 is anticipated under section 102(a)(2) over Yang for the same reasons as presented in the rejection of claim 1 above.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 5-9, 13, 17, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Yang in view of Yi (U.S. 2021/0203468), both of which are in the same field of bandwidth part configuration as the claimed invention.

Regarding claim 5, Yang does not teach the additionally recited limitations. Yi remedies this and teaches “the at least one memory and the computer program code are further configured to, with the at least one processing core, cause the apparatus at least to: 24NC318844-US-NP - determine the beam failure detection reference signal configuration for the dormant bandwidth part based on the beam failure detection reference signal configuration of said another bandwidth part when a frequency domain location and bandwidth of said another bandwidth part correspond to a frequency domain location and bandwidth of the dormant bandwidth part.” Yi, ¶ 470, active and inactive BWPs may overlap in frequency and bandwidth. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to having overlapping BWPs, as in Yi, and combine that with the system of Yang to allow shared “physical resources to avoid bandwidth part adaptation latency.” See id.

Regarding claim 6, Yang does not teach the additionally recited limitations. Yi remedies this and teaches “the at least one memory and the computer program code are further configured to, with the at least one processing core, cause the apparatus at least to: - determine the beam failure detection reference signal configuration for the dormant bandwidth part based on the beam failure detection reference signal configuration of said another bandwidth part when a frequency domain location and bandwidth of said another bandwidth part comprise a frequency domain location and bandwidth of the dormant bandwidth part.” Yi, ¶ 470, active and inactive BWPs may overlap in frequency and bandwidth. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to having overlapping BWPs, as in Yi, and combine that with the system of Yang to allow shared “physical resources to avoid bandwidth part adaptation latency.” See id.

Regarding claim 7, Yang does not teach the additionally recited limitations. Yi remedies this and teaches “said another bandwidth part is a bandwidth part of a serving cell of the apparatus.” Yi, ¶ 383, the BWPs can be part of the same serving cell of the apparatus. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have the BWPs of Yang be part of the same serving cell, as in Yi, to allow a UE “to achieve a BA [(bandwidth adaptation)]” to realize certain efficiencies, such as saving power. See Yi, ¶¶ 273-274.

Regarding claims 8 and 17, Yang does not teach the additionally recited limitations. Yi remedies this and teaches “the apparatus is associated with a cell and said another bandwidth part is a bandwidth part of the same cell” (claim 8) and “the user equipment is associated with a cell and said another bandwidth part is a bandwidth part of the same cell” (claim 17). Yi, ¶ 383, the BWPs can be part of the same serving cell of the apparatus. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have the BWPs of Yang be part of the same serving cell, as in Yi, to allow a UE “to achieve a BA [(bandwidth adaptation)]” to realize certain efficiencies, such as saving power. See Yi, ¶¶ 273-274.

Regarding claims 9 and 18, Yang does not teach the additionally recited limitations. Yi remedies this and teaches “the apparatus is associated with a cell and said another bandwidth part is a bandwidth part of another cell” (claim 9) and “the user equipment is associated with a cell and said another bandwidth part is a bandwidth part of another cell” (claim 18). Yi, ¶ 473, a new, switched-to BWP, may be part of another cell. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have the switched-to BWP, as in Yang, be part of another cell, as in Yi, to take advantage of more favorable BWP conditions on the another cell and thus achieve bandwidth adaptation (BA) to realize certain efficiencies, such as saving power. See Yi, ¶¶ 273-274.

Regarding claim 29, Yang does not teach the additionally recited limitations. Yi remedies this and teaches “the apparatus is inactive in terms of control channel monitoring on the dormant bandwidth part.” Yi, Fig. 29, ¶ 404, in a dormant state, the PDCCH is not monitored and the apparatus is inactive. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine not monitoring a PDCCH when a UE is in a dormant state to save power. See Yi, ¶ 352.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. U.S. Patent Application Publication No. 2021/0176029 and U.S. Patent No. 10,863,570.

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSHUA KADING whose telephone number is (571)270-3413. The examiner can normally be reached Monday-Friday, 8:00 AM to 5:00 PM Eastern Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Un Cho can be reached on 571-272-7919. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOSHUA KADING/               Primary Examiner, Art Unit 2413                                                                                                                                                                                         


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Applicant does not address the rejection of claim 20. See Nov. Resp. at 6-8. For the sake of completeness, and because claim 20 was rejected for the same reasons as claim 1, Applicant’s arguments against the rejection of claim 1 are assumed to be applicable for the rejection of claim 20.